


Exhibit 10.13.5

 

Sirius International Insurance Group, Ltd.

2018 Omnibus Incentive Plan

 

Restricted Share Unit Award Notice

 

Holder: [·]

 

You have been awarded Restricted Share Units (the “Award”) with respect to
Common Shares of Sirius International Insurance Group, Ltd., a Bermuda exempted
company (the “Company”), pursuant to the terms and conditions of the Sirius
International Insurance Group, Ltd. 2018 Omnibus Incentive Plan (the “Plan”) and
the Restricted Share Unit Award Agreement (together with this Award Notice, the
“Agreement”).  The Restricted Share Unit Award Agreement and the Plan are
attached hereto.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.

 

This Agreement shall be null and void unless you agree to be bound by and
execute this Agreement on or before March 20, 2019.

 

Grant Date:

 

February 27, 2019

 

 

 

Restricted Share Units:

 

You have been awarded a restricted share unit award with respect to [·] Common
Shares (the “Restricted Share Units”), subject to adjustment as provided in the
Plan.

 

 

 

Vesting Schedule:

 

Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Affiliates, the Restricted Share Units
shall vest as of the third anniversary of the Grant Date (the “Vesting Date”),
provided that you satisfy the employment vesting conditions set forth in the
Restricted Share Unit Award Agreement. 

 

 

 

Sirius International Insurance Group, Ltd.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Gene Boxer

 

Title:

Group General Counsel

 

1

--------------------------------------------------------------------------------



 

Acknowledgment, Acceptance and Agreement:

 

By accepting this grant, I hereby accept the Award and acknowledge and agree to
be bound by the terms and conditions of this Award Notice, the Agreement and the
Plan.

 

[·]

 

 

 

 

 

 

 

Date

 

 

2

--------------------------------------------------------------------------------



 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN



RESTRICTED SHARE UNIT AWARD AGREEMENT

 

Sirius International Insurance Group, Ltd., a Bermuda exempted company (the
“Company”), hereby grants to the individual (the “Holder”) named in the Award
Notice attached hereto (the “Award Notice”) as of the grant date set forth in
the Award Notice (the “Grant Date”), pursuant to the provisions of the Sirius
International Insurance Group, Ltd. 2018 Omnibus Incentive Plan (the “Plan”), a
Restricted Share Unit Award (the “Award”) with respect to the number of Common
Shares set forth in the Award Notice, subject to the restrictions, terms and
conditions set forth in the Plan and this agreement (this “Agreement”).
Capitalized terms not defined herein shall have the meanings specified in the
Award Notice or the Plan.

 

1.                                      Award Subject to Acceptance of
Agreement. The Award shall be null and void unless the Holder accepts this
Agreement by executing the Award Notice in the space provided therefor and
returning an original execution copy of the Award Notice to the Company.  In
addition, the vesting provision of Section 3.2(b) — (c) and Section 3.3 hereof
shall be subject to and conditioned on the Holder having executed previously and
returned an original copy of the Restrictive Covenant Agreement attached hereto
as Exhibit A (the “Restrictive Covenant Agreement”) or executing and returning
an original execution copy of the Restrictive Covenant Agreement to the Company
in connection herewith.

 

2.                                      Rights as a Shareholder. The Holder
shall not be entitled to any privileges of ownership with respect to any Common
Shares that are granted by this Award unless and until the Common Shares become
vested pursuant to Section 3 and the Holder becomes the shareholder of record
with respect to such Common Shares. As of each date on which the Company pays a
cash dividend to record owners of Common Shares (a “Dividend Date”), the number
of Common Shares subject to the Award shall increase by (i) the product of the
total number of shares subject to the Award immediately prior to such Dividend
Date multiplied by the dollar amount of the cash dividend paid per Common Share
by the Company on such Dividend Date, divided by (ii) the Fair Market Value of a
Common Share on such Dividend Date. Any such additional shares shall be subject
to the same vesting conditions and payment terms set forth herein as the shares
to which they relate.

 

3.                                      Restriction Period and Vesting.

 

3.1.                            Service-Based Vesting Conditions. Subject to the
remainder of this Section 3, the Award shall vest pursuant to the terms of this
Agreement, the Plan and the Award Notice, provided that that the Holder remains
in continuous employment with the Company during the period beginning on the
Grant Date and ending on the Vesting Date, each as set forth in the Award Notice
(the “Restriction Period”).  Notwithstanding the foregoing, the vesting

 

3

--------------------------------------------------------------------------------



 

provisions of Section 3.2(b) — (c) and Section 3.3. hereof shall lapse and any
rights thereof shall be forfeited in its entirety if the Holder breaches any
Restrictive Covenant Agreement then in effect prior to the date on which the
Award is settled.

 

3.2.                            Termination of Employment.

 

(a)                                 Termination for any Reason if Holder has not
Executed the Restrictive Covenant Agreement.  If the Holder has not executed the
Restrictive Covenant Agreement prior to the date hereof or in connection
herewith, and the Holder’s employment with the Company is terminated prior to
the Vesting Date by the Company or the Holder for any reason, then the unvested
portion of the Award shall be immediately forfeited by the Holder and cancelled
by the Company.

 

(b)                                 Termination Without Cause, for Good Reason
or Due to Death or Disability if Holder has executed the Restrictive Covenant
Agreement. If the Holder has executed the Restrictive Covenant Agreement prior
to the date hereof or in connection herewith,  then, except as provided under
Section 3.3, if the Holder’s employment with the Company is terminated prior to
the Vesting Date (i) by the Company without Cause (including due to the Holder’s
Disability), (ii) by the Holder for Good Reason or (iii) due to the Holder’s
death, then the Holder shall be entitled to a prorated portion of the Award that
would have vested if the Holder’s employment had continued through the Vesting
Date.  Such prorated Award shall be equal to the number of shares subject to the
Award multiplied by a fraction, the numerator of which shall be the sum of
(x) the number of full months in the Restriction Period during which the Holder
was employed by the Company and (y) the number of months in the Severance Period
(as defined in the Sirius Group Severance and Change in Control Plan, and the
denominator of which shall be 36; provided, however, that in no event shall such
fraction exceed 36/36. Any remaining portion of the Award shall be forfeited by
the Holder and cancelled by the Company.

 

(c)                                  Termination for Cause or Voluntary
Resignation. If the Holder’s employment with the Company is terminated prior to
the end of the Restriction Period (i) by the Company for Cause or (ii) by the
Holder for any reason other than Good Reason, then the unvested portion of the
Award shall be immediately forfeited by the Holder and cancelled by the Company.

 

3.3.                            Change in Control. If the Holder has executed
the Restrictive Covenant Agreement prior to the date hereof or in connection
herewith, then, upon a Change in Control, the Committee, as constituted prior to
the Change in Control, may treat this award in any manner authorized by the
Plan, subject to the following:

 

(a)                                 Settlement of Award Not Properly Substituted
or Assumed. In the event of a Change in Control pursuant to which the Award is
outstanding and not effectively substituted, assumed or continued by the
surviving or acquiring corporation in such Change in Control (as

 

4

--------------------------------------------------------------------------------



 

determined by the Board or Committee (as constituted prior to such Change in
Control), with appropriate adjustments to the number and kind of shares, in each
case, that preserve the value of the shares subject to the Award and other
material terms and conditions of the outstanding Award as in effect immediately
prior to the Change in Control), the Award shall vest as of the date of the
Change in Control.  Any portion of the Award subject to this
Section 3.3(a) shall be settled in cash within 60 days following the Change in
Control.

 

(b)                                 Settlement of Award Properly Substituted or
Assumed. In the event of a Change in Control pursuant to which the Award is
outstanding and is effectively substituted, assumed or continued by the
surviving or acquiring corporation in such Change in Control (as determined by
the Board or Committee (as constituted prior to such Change in Control), with
appropriate adjustments to the number and kind of shares, in each case, that
preserve the value of the shares subject to the Award and other material terms
and conditions of the outstanding Award as in effect immediately prior to the
Change in Control), then any such substituted or continued Award shall provide
that if the Company terminates the Holder’s employment without Cause (including
due to Disability), the Holder resigns for Good Reason or the Holder’s
employment terminates due to death, in any case, within 24 months following such
Change in Control (and prior to the Vesting Date) and the Holder executes and
does not revoke a waiver and release of claims in the form prescribed by the
Company within 45 days after the date of such termination, the Award shall
become fully vested as of the date of such termination. Any portion of the Award
subject to this Section 3.3(b) shall be settled in cash within 60 days following
the termination of employment. If, following a Change in Control, the Holder
experiences a termination of employment prior to the Vesting Date other than as
set forth in this Section 3.3(b), the Award shall be immediately forfeited by
the Holder and cancelled by the Company.

 

3.4.                            Definitions.

 

(a)                                 Cause. For purposes of this Award, “Cause”
shall have the meaning set forth in any then applicable employment or other
similar written agreement (including such similar term or concept, as determined
by the Committee) between the Holder and the Company or an Affiliate. If there
is no such written agreement or if such agreement does not define Cause, then
Cause shall mean (i) a material and continued failure of the Holder to perform
the Holder’s duties, other than due to death or Disability, which failure has
continued for more than 30 days following written notice of such nonperformance
from the Company; (ii) conviction of or pleading guilty or no contest to an act
of fraud, embezzlement, or misappropriation of assets or property (tangible or
intangible) of the Company or any Affiliate thereof; (iii) a material breach of
the Restrictive Covenant Agreement; (iv) commission of a felony, including a
plea of guilty or nolo contendere, or an indictment or written admission
thereof; (v) gross negligence or willful misconduct in the performance by the
Holder of his duties that is reasonably likely to have an adverse effect on the
business or reputation of the Company or its Affiliates; or (vi) the Holder’s

 

5

--------------------------------------------------------------------------------



 

material violation of the material written policies of the Company (e.g., sexual
harassment, data protection policy, etc.). For the avoidance of doubt, the
definition of Cause as well as the consequences of termination for Cause as set
out in the Plan, the Agreement and the Award Notice shall apply regardless of
whether such termination of employment may be justified under any applicable
employment protection legislation, and regardless of whether such termination
may be challenged by the Holder, and regardless of whether such termination is
invalidated by verdict or a court order.

 

(b)                                 Disability. For purposes of this Award,
“Disability” shall mean, with respect to any U.S. Holder, such Holder becoming
disabled under one of the Company’s long-term disability plans or becoming
eligible for benefits from the Social Security Administration. For all non-U.S.
Holders, Disability shall mean the Holder is incapacitated for a period of at
least 180 days by accident, sickness or other circumstance that renders such
Holder mentally or physically incapable of performing the material duties and
services required of the Holder in the Holder’s position with the Company on a
full-time basis during such period.

 

(c)                                  Good Reason.  For purposes of this Award,
“Good Reason” shall have the meaning set forth in any then applicable employment
or other similar written agreement (including such similar term or concept, as
determined by the Committee) between the Holder and the Company or an Affiliate.
If there is no such written agreement or if such agreement does not define “Good
Reason,” then “Good Reason” shall mean the Holder has complied with the Good
Reason Process (as defined below) following the occurrence of any of the
following conditions (without the Holder’s written consent or waiver): (i) a
material diminution in the Holder’s responsibilities, authority or duties,
unless such diminution is in connection with a Cause event; (ii) a diminution in
the Holder’s annual base salary or target annual bonus opportunity; (iii) during
the 24-month period following a Change in Control, a material diminution in the
regular target annual long term incentive opportunity or the annual target
long-term incentive award subsequently granted to the Holder in an amount less
than the regular target opportunity, but in all cases disregarding the equity
awards granted in connection with the Company’s going-public transaction in 2018
and other special cash or equity awards; (iv) a material change in the
geographic location at which the Holder provides services to the Company; or
(v) a material breach of any employment or other material agreement between the
Company or one of its Affiliates and the Holder. For purposes of this Award,
“Good Reason Process” shall mean that (i) the Holder reasonably determines in
good faith that a Good Reason condition has occurred; (ii) the Holder notifies
the Company in writing of the occurrence of the Good Reason condition within 60
days of the Holder having actual or constructive knowledge of the occurrence of
such condition; (iii) the Holder cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Holder terminates Holder’s
Employment at least 10 days, but no more than 60 days,

 

6

--------------------------------------------------------------------------------



 

after the end of the Cure Period. For the avoidance of doubt, if the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

 

4.                                      Issuance or Delivery of Shares.  Except
as otherwise provided for herein, the Company shall issue any shares that have
become vested pursuant to this Award within 60 days after such shares become
vested. Such issuance or delivery shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance or delivery, except as otherwise provided in
Section 7.  Prior to the issuance to the Holder of Common Shares subject to the
Award, the Holder shall have no direct or secured claim in any specific assets
of the Company or in such Common Shares, and will have the status of a general
unsecured creditor of the Company.

 

5.                                      Clawback of Proceeds.

 

5.1.                            Clawback of Proceeds. This award is subject to
the clawback provisions in Section 5.14 of the Plan.

 

5.2.                            Right of Setoff. The Holder agrees that by
accepting the Award the Holder authorizes the Company and its Affiliates to
deduct any amount or amounts owed by the Holder pursuant to this Section 5 from
any amounts payable by or on behalf of the Company or any affiliate to the
Holder, including, without limitation, any amount payable to the Holder as
salary, wages, vacation pay, bonus or the vesting or settlement of the Award or
any share-based award. This right of setoff shall not be an exclusive remedy and
the Company’s or an Affiliate’s election not to exercise this right of setoff
with respect to any amount payable to the Holder shall not constitute a waiver
of this right of setoff with respect to any other amount payable to the Holder
or any other remedy.

 

6.                                      Transfer Restrictions and Investment
Representation.

 

6.1.                            Nontransferability of Award. The Award shall not
be transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, the Award may be exercised or
settled during the Holder’s lifetime only by the Holder or the Holder’s legal
representative or similar person. Except as permitted by the second preceding
sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, such Award and all rights hereunder shall
immediately become null and void. All transfer restrictions provided for in this
Section 6.1, shall lapse when the Common Shares are issued or delivered to the
Holder.

 

7

--------------------------------------------------------------------------------



 

6.2.                            Investment Representation. The Holder hereby
covenants that (a) any sale of any Common Share acquired upon the vesting of the
Award shall be made either pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”) and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws and (b) the Holder shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance of the shares and, in connection therewith,
shall execute any documents which the Committee shall in its sole discretion
deem necessary or advisable.

 

7.                                      Additional Terms and Conditions of
Award.

 

7.1.                            Survival of Other Severance Benefits and
Non-Duplication.  If the Holder has executed the Restrictive Covenant Agreement
prior to the date hereof or in connection herewith,  then, the severance
benefits provided under Section 3.2 and Section 3.3 (the “Severance Benefits”)
are not meant to replace or supersede any similar severance benefits provided
under the Sirius Group Severance and Change in Control Plan or any employment
agreement, arrangement or award agreement or any other similar contractual
arrangement (“Other Severance Benefits”) and the Severance Benefits provided
under this Agreement are not intended to result in any duplicative benefits to
the Holder and this Agreement shall be administered accordingly.  For the
avoidance of doubt, this Section 7.1 is not meant to impinge or interfere with
the Company’s ability to require the Holder to follow or adhere to any steps or
requirements under this Agreement or Other Severance Benefits to obtain
severance benefits contemplated thereunder (e.g., executing any releases,
complying with any restrictive covenants, etc.).

 

7.2.                            Withholding Taxes. Subject to Section 5.5 of the
Plan, as a condition precedent to the issuance or delivery of the Common Shares,
either (i) the Holder shall, upon request by the Company, pay to the Company
such amount as the Company (or an Affiliate) may be required, under all
applicable federal, state, local, foreign or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to the Award or (ii) the Company (or an Affiliate) may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company (or an affiliate) to the Holder, which may
include the withholding of whole Common Shares, which would otherwise be
delivered to the Holder having an aggregate Fair Market Value, determined as of
the date on which such withholding obligation arises, equal to the Required Tax
Payments, in either case in accordance with such terms, conditions and
procedures that may be prescribed by the Company.  A determination by the
Company to satisfy the Required Tax Payments by withholding Common Shares shall
be made by the Committee if the Holder is subject to Section 16 of the Exchange
Act.

 

8

--------------------------------------------------------------------------------



 

7.3.                            Compliance with Applicable Law. The Award is
subject to the condition that if the listing, registration or qualification of
the Common Shares subject to the Award upon any securities exchange or under any
law, or the consent or approval of any governmental body, or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of shares hereunder, the Common Shares subject to the Award shall
not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

7.4.                            Award Confers No Rights to Continued Employment.
In no event shall the granting of the Award or its acceptance by the Holder, or
any provision of this Agreement or the Plan, give or be deemed to give the
Holder any right to continued employment by the Company or any Affiliate or
affect in any manner the right of the Company or any Affiliate to terminate the
employment of any person at any time.

 

7.5.                            No Mitigation. In no event shall Holder be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Holder under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Holder obtains other
employment.

 

7.6.                            Decisions of Board or Committee. The Board or
the Committee shall have the right to resolve all questions, which may arise in
connection with the Award. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.

 

7.7.                            Successors. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company,
including without limitation any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of the Company by any means whether direct or indirect, by purchase,
merger, consolidation, or otherwise and the Company shall require any such
acquirer successor to assume this Agreement and the obligations and liabilities
contemplated hereunder.  Holder’s rights, benefits and obligations under this
Agreement are personal and shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of the Company.

 

7.8.                            Notices. All notices, requests or other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

9

--------------------------------------------------------------------------------



 

If to the Company:

Sirius International Insurance Group, Ltd.
14 Wesley Street, 5th Floor
Hamilton HM11 Bermuda
Attention: Group General Counsel

 

 

If to the Holder:

At the most recent address
on file with the Company

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

7.9.                            Governing Law. This Agreement, the Award and all
determinations made and actions taken pursuant hereto and thereto, to the extent
not otherwise governed by the Code or the laws of the United States and/or
Bermuda, shall be governed by the laws of New York and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

7.10.                     Agreement Subject to the Plan. This Agreement is
subject to the provisions of the Plan and shall be interpreted in accordance
therewith. In the event that the provisions of this Agreement and the Plan
conflict, the Plan shall control. The Holder hereby acknowledges receipt of a
copy of the Plan.

 

7.11.                     Entire Agreement. Subject to Section 7.1, this
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes in its entirety all prior undertakings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified adversely to the Holder’s interest except by
means of a writing signed by the Company and the Holder. Notwithstanding the
foregoing, to the extent the Holder was subject to restrictive covenants prior
to the execution of this Agreement, such restrictive covenants shall continue to
remain in full force and effect with respect to any conduct or actions prior to
the execution of this Agreement.

 

7.12.                     Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

 

7.13.                     Amendment and Waiver. The Company may amend the
provisions of this Agreement at any time; provided that an amendment that would
adversely affect the Holder’s rights under this Agreement shall be subject to
the written consent of the Holder. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

 

10

--------------------------------------------------------------------------------



 

7.14.                     Compliance with Section 409A of the Code. This Award
is intended to be exempt from or comply with Section 409A of the Code, and shall
be interpreted and construed accordingly.  To the extent this Agreement provides
for the Award to become vested and be settled upon the Holder’s termination of
employment, the applicable Common Shares shall be transferred to the Holder or
his or her beneficiary upon the Holder’s “separation from service,” within the
meaning of Section 409A of the Code; provided that if the Holder is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Award constitutes nonqualified deferred compensation, within the meaning of
Section 409A of the Code, such Common Shares shall be transferred to the Holder
or his or her beneficiary upon the earlier to occur of (i) the six-month
anniversary of such separation from service and (ii) the date of the Holder’s
death.

 

7.15.                     Survival. If the Holder has executed the Restrictive
Covenant Agreement prior to the date hereof or in connection herewith,  then,
the provisions of this Agreement related to the Restrictive Covenant Agreement
shall survive and remain binding and enforceable, notwithstanding the expiration
or termination of this Plan, the termination of a Holder’s employment for any
reason or any settlement of the financial rights and obligations arising from
such Holder’s participation hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

7.16.                     Unfunded Status of Awards; No Trust of Fund Created.
The Plan is intended to constitute an “unfunded” plan for certain incentive
awards. Neither the Plan nor any award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and a participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
Affiliate pursuant to an award, such right shall be no greater than the right of
any general unsecured creditors of the Company or such Affiliate.

 

11

--------------------------------------------------------------------------------



 

Exhibit A

 

Restrictive Covenant Agreement

 

12

--------------------------------------------------------------------------------



 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.
2018 OMNIBUS INCENTIVE PLAN

 

13

--------------------------------------------------------------------------------
